Christianson, Ch. J.
(concurring specially.) I concur in an affirmance of the judgment on the ground that the possession of the defendant and his grantor was not of such character as to indicate any assertion by either of them of claim of ownership to any portion of lot No, 19. Sec Enderlin Invest. Co. v. Nordhagen, 18 N. D. 517, 123 N. W. 390, 1 R. C. L. pp. 692, 705.
I disagree with what is said in the majority opinion on the question of tacking. As I understand the law, all that is necessary to privity between successive occupants of property, and in regard thereto, is that one receive his possession from the other by some act of the other or by operation of law. 1 R. C. L. p. 718. All that the law requires is a continuous adverse possession for the full statutory period. The continuity of the original possession may be effected by any conveyance or understanding the purpose of which is to transfer to another the rights and the possession of the adverse claimant, when accompanied by an actual delivery of possession. And, “where the owner of a tract of land occupies other property, adjacent thereto, by adverse possession, it is not material that in selling the whole the land claimed by adverse possession is not described in the conveyance.” If it is the intention of the grantor to transfer and of the grantee to take the whole of the property, and possession of the whole is actually delivered, the continuity of the adverse possession is not broken, and the doctrine of tacking is *146applicable. 1 R. C. L. pp. 719, 720; Wishart v. McKnight, 178 Mass. 356, 86 Am. St. Rep. 486, 59 N. E. 1028; Clithero v. Fenner, 122 Wis. 356, 106 Am. St. Rep. 978, 99 N. W. 1027; St. Louis Southwestern R. Co. v. Mulkey, 100 Ark. 71, 139 S. W. 643, Ann. Cas. 1913C, 1339; Vandall v. St. Martin, 42 Minn. 163, 44 N. W. 525.
Biruzelu, X, concurs.